UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18151 Lafayette Avenue, Elkhorn, Nebraska (Address of principal executive offices) (Zip Code) (402) 333-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_]Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [_] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At August 22, 2011, the registrant had outstanding 68,868,930 shares of common stock, of which there is only a single class. FINDEX.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR FISCAL QUARTER ENDED JUNE 30, 2011 - INDEX - Page PART I - FINANCIAL INFORMATION: Item 1.Financial Statements: F-1 Balance Sheets – June 30, 2011 (unaudited) and December 31, 2010 F-1 Statements of Operations (unaudited) for the three and six months ending June 30, 2011 and for the three and six months ending June 30, 2010 F-2 Statements of Cash Flows (unaudited) for the six months ending June 30, 2011 and for the six months ending June 30, 2010 F-3 Notes to Unaudited Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T.Controls and Procedures 6 PART II - OTHER INFORMATION: 7 Item 1.Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3.Defaults Upon Senior Securities 7 Item 4.(Removed and Reserved) 7 Item 5.Other Information 7 Item 6.Exhibits 7 Signatures 10 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Findex.com, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, net Inventories, net Other current assets Other current assets from discontinued operations Total current assets Property and equipment, net Intangible assets, net Other assets Other assets from discontinued operations Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Current portion of term debt $ $ Accounts payable, trade Accounts payable, related party Accrued royalties Accrued payroll Other current liabilities Other current liabilities from discontinued operations Total current liabilities Long-term debt, net Deferred income taxes, net Commitments and contingencies (Note 8) Stockholders’ equity (deficit): Preferred stock, $.001 par value 5,000,000 shares authorized -0- and -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 68,868,930 and 67,349,153 shares issued and outstanding, respectively Paid-in capital Retained (deficit) ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes. F-1 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues, net of reserves and allowances $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Impairment expense Total operating expenses Loss from operations ) Other income (expenses), net ) Gain on debt settlement Loss from continuing operations before income taxes ) Income tax benefit Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations (Note 10): Income from operations of discontinued component Income tax (provision) ) ) Income (loss) from discontinued operations, net of taxes ) Net loss $ ) $ ) $ ) $ ) Net earnings (loss) per share - Basic & Diluted: Net loss per share from continuing operations $ ) Net income (loss) per share from discontinued operations $ Net loss per share $ ) Weighted average shares outstanding: Weighted average shares used in computing basic and diluted loss per share See accompanying notes. F-2 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Other operating activities, net ) ) Net cash provided by operating activities Cash flows from investing activities: Software development costs ) Other investing activities, net ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Payments made on term debt ) ) Net cash used by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Reconciliation of net loss to cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Software development costs amortized Depreciation & amortization Loss (gain) on sale of property and equipment ) (Gain) on debt settlement ) Loss on impairment expense Change in assets and liabilities: Decrease in accounts receivable Decrease in inventories (Increase) decrease in other current assets ) Increase in accrued royalties (Decrease) increase in accounts payable ) Increase in other liabilities Net cash provided by operating activities $ $ See accompanying notes. F-3 Table of Contents Findex.com, Inc. Notes to Condensed Consolidated Financial Statements June 30, 2011 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by Generally Accepted Accounting Principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full year or for any future period. The December 31, 2010 condensed consolidated balance sheet was derived from our audited financial statements at that date.The accompanying financial statements should be read in conjunction with the audited consolidated financial statements of Findex.com, Inc. included in our Form 10-K for the year ended December 31, 2010. DISCONTINUED OPERATIONS During the second quarter of 2011, we entered into a Software Product Line Purchase Agreement to sell the QuickVerse product line to WORDsearch Corp., L.L.C.As a result, we have classified this asset as discontinued operations at June 30, 2011.See Note 10. INTANGIBLE ASSETS In accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 350-30, General Intangibles Other Than Goodwill, intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized on the straight-line method over the estimated useful lives, generally three to ten years. All intangible assets are tested for impairment annually during the fourth quarter. SOFTWARE DEVELOPMENT COSTS In accordance with ASC 985-20-25, Costs of Software to Be Sold, Leased, or Marketed, software development costs are expensed as incurred until technological feasibility and marketability has been established, generally with release of a beta version for customer testing. Once the point of technological feasibility and marketability is reached, direct production costs (including labor directly associated with the development projects), indirect costs (including allocated fringe benefits, payroll taxes, facilities costs, and management supervision), and other direct costs (including costs of outside consultants, purchased software to be included in the software product being developed, travel expenses, material and supplies, and other direct costs) are capitalized until the product is available for general release to customers. We amortize capitalized costs on a product-by-product basis. Amortization for each period is the greater of the amount computed using (i) the straight-line basis over the estimated product life (generally from 12 to 18 months, but up to 60 months), or (ii) the ratio of current revenues to total projected product revenues. Total cumulative capitalized software development costs were $304,466, less accumulated amortization of $304,466 at June 30, 2011, included in Other assets from discontinued operations. Capitalized software development costs are stated at the lower of amortized costs or net realizable value. Recoverability of these capitalized costs is determined at each balance sheet date by comparing the forecasted future revenues from the related products, based on management’s best estimates using appropriate assumptions and projections at the time, to the carrying amount of the capitalized software development costs. If the carrying value is determined not to be recoverable from future revenues, an impairment loss is recognized equal to the amount by which the carrying amount exceeds the future revenues. As a result of the decision to sell the QuickVerse product line, we have written down capitalized software development costs associated with the discontinued operations and have recorded an impairment expense of $198,738 at June 30, 2011. F-4 Table of Contents ASC 730, Research and Development, established accounting and reporting standards for research and development. In accordance with ASC 730-10, costs we incur to enhance our existing products after general release to the public (bug fixes) are expensed in the period they are incurred and included in research and development costs. Research and development costs incurred prior to determination of technological feasibility and marketability and after general release to the public and charged to expense were $103,621 and $95,900 for the six months ended June 30, 2011 and 2010, respectively, included in general and administrative expenses of discontinued operations. We capitalize costs related to the development of computer software developed or obtained for internal use in accordance with the ASC 350-40, Internal-Use Software. Software obtained for internal use has generally been enterprise level business and finance software that we customize to meet our specific operational needs. We have not sold, leased, or licensed software developed for internal use to our customers and have no intention of doing so in the future. We capitalize costs related to the development and maintenance of our website in accordance with ASC 350-50, Website Development Costs. Accordingly, costs expensed as incurred are as follows: ▪ planning the website, ▪ developing the applications and infrastructure until technological feasibility is established, ▪ developing graphics such as borders, background and text colors, fonts, frames, and buttons, and ▪ operating the site such as training, administration and maintenance. Capitalized costs include those incurred to: ▪ obtain and register an Internet domain name, ▪ develop or acquire software tools necessary for the development work, ▪ develop or acquire software necessary for general website operations, ▪ develop or acquire code for web applications, ▪ develop or acquire (and customize) database software and software to integrate applications such as corporate databases and accounting systems into web applications, ▪ develop HTML web pages or templates, ▪ install developed applications on the web server, ▪ create initial hypertext links to other websites or other locations within the website, and ▪ test the website applications. We amortize website development costs on a straight-line basis over the estimated life of the site, generally 36 months. Total cumulative website development costs, included in Other assets from continuing and discontinued operations on our condensed consolidated balance sheets, were $118,829, less accumulated amortization of $95,638 at June 30, 2011. As a result of the decision to sell the QuickVerse product line, we have written down capitalized website development costs associated with the discontinued operations and have recorded an impairment expense of $8,179 at June 30, 2011. EARNINGS PER SHARE We follow the guidance of ASC 260, Earnings Per Share, to calculate and report basic and diluted earnings per share (“EPS”). Basic EPS is computed by dividing income available to common shareholders by the weighted average number of shares of common stock outstanding for the period. Diluted EPS is computed by giving effect to all dilutive potential shares of common stock that were outstanding during the period. For us, dilutive potential shares of common stock consist of the incremental shares of common stock issuable upon the exercise of stock options and warrants for all periods, convertible notes payable and the incremental shares of common stock issuable upon the conversion of convertible preferred stock. F-5 Table of Contents When discontinued operations, extraordinary items, and/or the cumulative effect of an accounting change are present, income before any of such items on a per share basis represents the “control number” in determining whether potential shares of common stock are dilutive or anti-dilutive. Thus, the same number of potential shares of common stock used in computing diluted EPS for income from continuing operations is used in calculating all other reported diluted EPS amounts. In the case of a net loss, it is assumed that no incremental shares would be issued because they would be anti-dilutive. In addition, certain options and warrants are considered anti-dilutive because the exercise prices were above the average market price during the period. Anti-dilutive shares are not included in the computation of diluted EPS, in accordance with ASC 260-10-45-17. The following table shows the amounts used in computing earnings per common share and the average number of shares of dilutive potential common stock: For the Three Months Ended June 30, Net loss from continuing operations $ ) $ ) Preferred stock dividends Net loss available to common shareholders $ ) $ ) Net income (loss) from discontinued operations $ ) $ Preferred stock dividends Net income (loss) available to common shareholders $ ) $ Basic weighted average shares outstanding Dilutive effect of: Stock options Warrants Diluted weighted average shares outstanding For the Six Months Ended June 30, Net loss from continuing operations $ ) $ ) Preferred stock dividends Net loss available to common shareholders $ ) $ ) Net income from discontinued operations $ $ Preferred stock dividends Net income available to common shareholders $ $ Basic weighted average shares outstanding Dilutive effect of: Stock options Warrants Diluted weighted average shares outstanding NOTE 2 – GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles in the United States applicable to a going concern. As of June 30, 2011, we had a net loss of $159,327, and negative working capital of $1,408,029, and an accumulated deficit of $9,353,284 and $9,193,959 as of June 30, 2011 and December 31, 2010, respectively. Although these factors raise substantial doubt as to our ability to continue as a going concern through December 31, 2011, we are taking several actions intended to mitigate against this risk. These actions include pursuing the sale of product lines and pursuing mergers and acquisitions that are intended to potentially provide profitable operations and positive operating cash flow over the near- or long-term. See Notes 10 and 11. F-6 Table of Contents NOTE 3 – INVENTORIES At June 30, 2011, inventories consisted of the following: Raw materials $ Finished goods Less reserve for obsolete inventory ) Inventories $ NOTE 4 – RESERVES AND ALLOWANCES At June 30, 2011, the allowance for doubtful accounts included in Accounts receivable, trade, net, consisted of the following: Balance December 31, 2010 $ Bad debts provision (included in Other operating expenses) Accounts written off ) Collection of accounts previously written off Balance June 30, 2011 $ At June 30, 2011, the reserve for obsolete inventory included in Inventories consisted of the following: Balance December 31, 2010 $ Provision for obsolete inventory 65 Obsolete inventory written off ) Reserve for obsolete inventory from discontinued operations ) Balance June 30, 2011 $ At June 30, 2011, the reserve for sales returns included in Other current liabilities consisted of the following: Balance December 31, 2010 $ Return provision – sales Return provision – cost of sales ) Returns processed ) Balance June 30, 2011 $ NOTE 5 – DEBT At June 30, 2011, the current portion of debt consisted of the following: Unsecured term note payable to a finance company due March 2012 in monthly installments of $1,483, including interest at5.89% APR. $ Unsecured (delinquent) term note payable to a former shareholder due March 2008 in monthly installments of $10,000, plus interest at 8% APR, through April 2007, and monthly installments of $20,000, plus interest at 8% APR, beginning May 2007. Interest on overdue principal accruing at 15% APR. See Note 11. Current portion of debt $ At June 30, 2011, we were current on the unsecured term notes payable to the finance company.We remain in arrears for the final three payments of the unsecured term note payable to a former shareholder. F-7 Table of Contents NOTE 6 – IMPAIRMENT EXPENSE AND OTHER INCOME AND ADJUSTMENTS In June 2011, we tested for impairment of certain intangible assets associated with the QuickVerse product line as a result of the decision to sell the QuickVerse product line.We recognized a total impairment expense of $217,972 at June 30, 2011 for the intangible assets related to capitalized software development costs, capitalized raw material packaging costs, and capitalized website development costs.This has been treated as an operating expense and included in Impairment expense on our Condensed Consolidated Statement of Operations. In June 2011, we recognized income from debt forgiveness totaling $368,051 resulting from agreements reached with certain of our vendors pursuant to which reductions in the total accrued royalty balance owed by us to them were finalized, which agreements were part of a broad initiative on our part arising in connection with our sale to WORDsearch Corp., LLC of our QuickVerse product line (see Note 11).This has been treated as a gain from extinguishment of debt and included in Gain on debt settlement on our Condensed Consolidated Statement of Operations. NOTE 7 – STOCKHOLDERS’ EQUITY In April 2011, we committed to issue a total of 1,812,085 restricted shares of common stock to our outside directors, at the closing price as of April 8, 2011 ($0.004), in lieu of cash for services rendered from July 1, 2010 through December 31, 2010.These services were valued at $30,000; however, the board of directors agreed that the difference between the value of the restricted shares of common stock and their services would be recorded as contributed capital. In April 2011, an outside board of director forfeited 292,308 shares of common stock.These shares of common stock were previously committed to be issued by the company in March 2006, in lieu of cash for services rendered from September 1, 2004 through March 31, 2006 which were previously valued at $38,000. NOTE 8 – COMMITMENTS AND CONTINGENCIES We are subject to legal proceedings and claims that may arise in the ordinary course of our business. In the opinion of management, the amount ofpotential liability we are likely to be found liable for otherwise incur as a result of these actions is not so much as would materially affect our financial condition. The employment agreements with our management team each expired on April 14, 2010. None of the agreements were extended nor are new agreements being considered. Our Chief Executive Officer and Chief Technology Officer, however, have each continued to be employed by us on an at-will basis since the expiration of their employment agreements at the following base annual salary rates: Chief Executive Officer Chief Technology Officer Base Annual Salary $ $ Although the employment agreements have expired, we have accrued the following for our management team as of June 30, 2011: Accrued Base Salary Vested Deferred Vacation Compensation Included in Accrued Payroll at June 30, 2011 $ $ We have included content in QuickVerse under contracts with publisher providers that have expired.We are currently pursuing resolution, however, there is no guarantee that we will be able to secure a new agreement, or an extension, and should any of the publishers demand we cease and desist including their content, the unknown potential negative impact could be material. F-8 Table of Contents We do not collect sales/use taxes or other taxes with respect to shipments of most of our goods into most states in the U.S.Our fulfillment center and customer service center networks, and any future expansion of those networks, along with other aspects of our evolving business, may result in additional sales/use and other tax obligations.One or more states may seek to impose sales/use or other tax collection obligations on out-of-jurisdiction companies that engage in e-commerce.A successful assertion by one or more states that we should collect sales/use or other taxes on the sale of merchandise or services could result in substantial tax liabilities for past sales, decrease our ability to compete with traditional retailers, and otherwise harm our business. Currently, decisions of the U.S. Supreme Court restrict the imposition of obligations to collect state and local taxes and use taxes with respect to sales made over the Internet.However, a number of states, as well as the U.S. Congress, have been considering various initiatives that could limit or supersede the Supreme Court’s constitutional concerns and result in a reversal of its current position, we could be required to collect sales and use taxes in additional states.The imposition by state and local governments of various taxes upon Internet commerce could create administrative burdens for us, put us at a competitive disadvantage if they do not impose similar obligations on all of our online competitors and decrease our future sales. NOTE 9 – RISKS AND UNCERTAINTIES Our future operating results may be affected by a number of factors. We depend upon a number of major inventory and intellectual property suppliers. If a critical supplier had operational problems or ceased making materials available to us, operations could be adversely affected. NOTE 10 – DISCONTINUED OPERATIONS On May 5, 2011, we entered into a Software Product Line Purchase Agreement to sell our QuickVerse product line to WORDsearch Corp., L.L.C.As of June 30, 2011, the closing of the Software Product Line Purchase Agreement, which is transitional in nature and expected to be ongoing through approximately the end of August, 2011 but in no event any later than May 5, 2012, had commenced.As a result of the decision to sell the QuickVerse product line, we have classified this asset as discontinued operations at June 30, 2011.While we will not recognize a gain or loss from the disposition of the asset until the closing of the transaction takes place, we have recorded the major classes of assets and liabilities for the QuickVerse product line as presented below. Assets: June 30, 2011 Inventories: Raw materials $ Finished goods Total inventories $ Other current assets Intangible assets, net Total assets $ Liabilities: June 30, 2011 Accrued royalties $ Total liabilities $ F-9 Table of Contents The following table presents the results of operations of our continuing operations and discontinued operations for the six months ended June 30, 2011: Continuing Operations Discontinued Operations Total Gross revenues $ $ $ Less estimated sales returns and allowances ) ) ) Net revenues Cost of sales Gross profit Operating expenses: Advertising and direct marketing Sales and marketing wages Total sales and marketing Personnel costs Amortization and depreciation Research and development Rent Other general and administrative costs Total general and administrative Impairment expense Total operating expenses Income (loss) from operations ) ) Other income (expenses), net ) ) Gain on debt settlement Income (loss) before income taxes ) ) Income tax (provision) benefit ) Net income (loss) $ ) $ $ ) For comparative purposes, the following table presents the results of operations of our continuing operations and discontinued operations for the six months ended June 30, 2010: Continuing Operations Discontinued Operations Total Gross revenues $ $ $ Less estimated sales returns and allowances ) ) ) Net revenues Cost of sales Gross profit Operating expenses: Advertising and direct marketing Sales and marketing wages Total sales and marketing Personnel costs Amortization and depreciation Research and development Rent Other general and administrative costs Total general and administrative Total operating expenses Income (loss) from operations ) ) Other income (expenses), net ) ) Income (loss) before income taxes ) ) Income taxes Net income (loss) $ ) $ $ ) F-10 Table of Contents NOTE 11 – SUBSEQUENT EVENTS On June 30, 2011, closing of the asset sale transaction governed by the Software Product Line Purchase Agreement entered into on May 5, 2011 between WORDsearch and us, which is transitional in nature and expected to be ongoing through approximately the end of August, 2011, commenced.As one of the initial parts of the closing, on July 1, 2011 WORDsearch has assumed possession of the physical assets being conveyed in the transaction as well as control and responsibility of the business operations related to the QuickVerse product line, including, among many other things, the receipt of revenues for sales, in exchange for partial payment of the cash portion of the purchase price being paid to us.On August 1, 2011, WORDsearch took into its direct employ certain of our now former employees who had been previously serving in our customer service, sales and/or technical support groups.As of the date of this quarterly report on Form 10-Q, certain closing matters remain open and subject to completion and, as a consequence, in accordance with the terms of the Software Product Line Purchase Agreement, the transaction remains uncompleted . On July 17, 2011, 175,000 vested stock options with an exercise price of $0.11, related to a former outside board of director, expired unexercised. As of August 4, 2011, our month-to-month lease agreement with a third-party for a warehouse facility located in Omaha, Nebraska was terminated. On August 10, 2011, we received an invoice for legal services from our corporate/securities counsel in the approximate amount of $75,000, which exceeds by a considerable margin amounts incurred by us for legal fees during the comparable period over the past several years.The substantial increase in legal fees over comparable periods was attributable to the asset sale transaction involving the QuickVerse product line, and other significant transactional activity. On August 12, 2011, we made a payment of $28,783 on our then delinquent, unsecured term note payable to a former shareholder.In addition, on August 18, 2011, we issued a new promissory note in the amount of $28,783, plus interest at 5% APR, through January 31, 2012, with such former shareholder.This promissory note cancels the prior note payable with the former shareholder originally dated April 7, 2006. F-11 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Findex.com, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. This information should be read in conjunction with our unaudited condensed consolidated financial statements and the notes thereto included in Item 1 of Part I of this quarterly report, and our audited financial statements and the notes thereto and our Management’s Discussion and Analysis of Financial Condition and Results of Operation contained in our annual report on Form 10-K for the fiscal year ended December 31, 2010. Pending Sale of Primary Business On May 5, 2011, we entered into a Software Product Line Purchase Agreement with WORDsearch Corp., L.L.C. In accordance with the Software Product Line Purchase Agreement, WORDsearch agreed to acquire from us all of the assets associated with our QuickVerse® product line for $975,000 in cash at closing and the assumption of up to $140,000 of our then-existing liabilities at closing. The QuickVerse® product line centers around our industry-leading Bible-study software program and had accounted for 86% of our aggregate revenues during the year-ended December 31, 2010. The specific assets conveyed will include, among others, the underlying software source code, registered trade names, and existing product inventories. On June 30, 2011, closing of the asset sale transaction governed by the Software Product Line Purchase Agreement, which is transitional in nature and expected to be ongoing through approximately the end of August, 2011, commenced.As one of the initial parts of the closing, on July 1, 2011 WORDsearch has assumed possession of the physical assets being conveyed in the transaction as well as control and responsibility of the business operations related to the QuickVerse® product line, including, among many other things, the receipt of revenues for sales in exchange for partial payment of the cash portion of the purchase price being paid to us. As of the date of this quarterly report on Form 10-Q, certain closing matters remain open and subject to completion and, as a consequence, in accordance with the terms of the Software Product Line Purchase Agreement, the transaction remains uncompleted.However, all financial information in the below Management’s Discussion and Analysis of Financial Condition and Results of Operations, reflects only continuing operations. Description of Business We develop, publish, market, and distribute and directly sell off-the-shelf consumer and organizational software products for PC, Macintosh® and PDA platforms. We develop our software products through in-house initiatives supplemented by outside developers. We market and distribute our software products principally through direct marketing and Internet sales programs, but also through secular and non-secular wholesale retailers. -1- Table of Contents Management Overview During the first and second quarter of 2011, there were no new developments for our FormTool® product line in regards to the software program itself or the FormTool.com website.While we have initiated a plan to revamp our FormTool.com website, we have not been able to launch the updated website.Although there can be no assurance, we do anticipate launching an update to the FormTool.com website by year end 2011. Results of Continuing Operations for Quarters Ending June 30, 2011 and June 30, 2010 Statements of Continuing Operations for Quarters Ending June 30 Change Net revenues $ $ $ ) Cost of sales ) ) Gross profit $ $ $ ) Sales, marketing and general and administrative expenses ) ) Impairment expense ) ) Loss from operations $ ) $ ) $ ) Other income (expenses), net ) ) ) Gain on debt settlement Loss before income taxes $ ) $ ) $ Income tax benefit Net loss $ ) $ ) $ The differing results of operations are primarily attributable to the following for the six months ended June 30, 2011: ▪ a decrease in net revenues attributable to the following: ▪ a sharp fall-off in demand in the retail channel; ▪ a lack of a new product release for the FormTool® product line; and ▪ the current relatively lackluster U.S. domestic market for consumer software generally; ▪ an off-setting decrease in sales, marketing and general and administrative expenses resulting from our continued cost-cutting initiatives; ▪ an impairment expense for the decrease in net realizable value on the intangible assets related to the QuickVerse® product line including capitalized software development costs, capitalized raw material packaging costs, and capitalized website development costs; and ▪ a gain on debt settlement as we negotiated with certain vendors to accept a reduction in accrued royalty balance owed to them. In future periods, we anticipate a drastic reduction to our sales, marketing and general and administrative expenses due to the conclusion to sell our QuickVerse® product line. In the past, our software products have been highly seasonal. More than 50% of our annual sales have occurred in the five months of September through January; the five months of April through August have generally been our weakest, generating less than 30% of our annual sales. Although there can be no assurance, our continuing operations may experience the same seasonality as in previous years. Revenues The following table presents our revenues for continuing operations for the six months ended June 30, 2011 and June 30, 2010 and dollar and percentage changes from the prior year. Change Revenues for Continuing Operations for Six Months Ending June 30 % to Sales % to Sales $ % Gross revenues $ % $ % $ ) 50 % Less estimated sales returns and allowances ) 27
